DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “...accurate relative to the handle...” in lines 14-15 should be amended to read --actuate relative to the handle--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a deflection assembly” in claims 1, 20, and all dependent claims thereof;
“an input member” in claims 1, 20, and all dependent claims thereof;
“a driving body” in claims 1, and all dependent claims thereof
“a translating assembly” in claims 1, 20, and all dependent claims thereof;
“a load limiting assembly” in claims 1, 19, 20, and all dependent claims thereof;
“engagement member” in claim 5, and all dependent claims thereof;
“a biasing member” in claims 7 and all dependent claims thereof;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Esguerra et al. (US 2012/0172703; hereinafter Esguerra), in view of Kato (US 2015/0105615).
Regarding claim 1, Esguerra discloses a catheter with single axial sensors.  Esguerra shows an apparatus (see abstract; see 10 in fig. 1 and 7), comprising: a handle (see par. [0053]); a catheter extending distally from the handle (see 12 in fig. 7; par. [0053]), a proximal portion of the catheter defining a longitudinal axis (see the portion right after labeled “112” in fig. 7); an end effector extending distally from the catheter (see distal end 15 in fig. 1), the end effector including at least one electrode (see 17 in fig. 1; par. [0053]); a deflection assembly (see par. [0093]; par. [0100]; fig. 15), the deflection assembly being configured to deflect the end effector away from the longitudinal axis (see par. [0053]; fig. 20B and 20C), the deflection assembly comprising an input member associated with the handle (see 75 in fig. 1; par. [0093]), the input member comprising a driving body configured to actuate relative to the handle (see fig. 1 and par. [0093]), and a translating assembly coupled to the end effector (see fig. 15, 20A-C), the driving body being configured to actuate relative to the handle to thereby drive the translating assembly to deflect the end effector away from the longitudinal axis (see par. [0093]; fig. 20A-C).
But, Esguerra fails to explicitly state a load limiting assembly, where the load limiting assembly is configured to decouple the input member from the translating assembly at a predetermined load such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly.  
Kato discloses a medical instrument.   Kato teaches an equivalent thereof of claim interpretation under 35 USC 112 (f) of claim element load limiting assembly.  Kato teaches equivalent of claim element the load limiting assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081]) configured to decouple the input member from the translating assembly at a predetermined load generated by driving body attempting to drive the translating assembly such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly (abstract; par. [0022], [0075], [0081], [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Esguerra to incorporate the teaching of load limiting assembly is configured to decouple the input member from the translating assembly at a predetermined load generated by driving body attempting to drive the translating assembly such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly, as taught by Kato, to avoid possibility of damage that is caused to a medical instrument due to overload if excessively large load is applied to the inserting portion, and also avoid damaging tissue. 
Regarding claim 2, Esguerra and  Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows that the deflection assembly further comprising a rotating drive interposed between the input member and the translating assembly (see fig. 15; 20A-C).
Regarding claim 3, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the translating assembly comprising a pair of push-pull cables (see 42 in fig. 15; 20A-C), the rotating drive being configured to drive the pair of push-pull cables in opposing directions simultaneously (see 42 in fig. 20A-C).
Regarding claim 4, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Kato teaches the input member (see fig. 1), driver (see fig. 1A) and the load limiting assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081]).  The examiner notes that upon modification of Esguerra to incorporate the loading assembly of Kato would provide the loading assembly being interposed between the rotating driver and input member. 
Regarding claim 5, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Kato teaches the load limiting  assembly comprising an equivalent of claim interpretation under 35 USC 112 (f) of at least one engagement member (see fig. 1A-C; abstract; par. [0022], [0075], [0081]) configured to transition between an engaged configuration and a disengaged configuration (see fig. 1A-C; abstract; par. [0022], [0075], [0081]), the load limiting being configured to decouple the input member from the translating assembly in the disengaged configuration (see fig. 1A-C; abstract; par. [0022], [0075], [0081]).
Regarding claim 6, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Kato teaches at least one sphere (see fig. 7).
Regarding claim 7, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Kato teaches the load limiting  assembly comprising an equivalent of claim interpretation under 35 USC 112 (f) of a biasing member (see fig. 1A-C, 5, 7; abstract; par. [0022], [0075], [0081]) configured to bias the at least one engagement member into engaged configuration (see fig. 1A-C; abstract; par. [0022], [0075], [0081]).

Regarding claim 11, Esguerra and  Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the input member comprising a knob configured to rotate relative to the handle about a drive axis (see 75 in fig. 1).
Regarding claim 12, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the drive axis being perpendicular with the longitudinal axis (see fig. 1).
Regarding claim 13, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the at least one electrode being configured to emit RF energy (see par. [0053]). 
Regarding claim 14, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the at least one electrode being configured to perform electrophysiology mapping (see abstract; par. [0119], [0121]). 
Regarding claim 15, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the end effector being configured to emit irrigation fluid (see par. [0064).
Regarding claim 16, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Esguerra shows wherein the end effector comprising a position sensors (see par. [0065]).
Regarding claims 17 and 18, Esguerra and Kato disclose the invention substantially as described in the 103 rejection above, furthermore, Kato teaches wherein the load limiting assembly comprising a first body associated with input member and a second body associated with translating assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081]), the first body and the second body being configured to slip relative to each other when the load limiting assembly is decoupling the input member from the translating assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081]), and the first and second body being coupled with each other via retention collar (see fig. 1A-C, 7 and 8; abstract; par. [0022], [0075], [0081]). 
Regarding claim 19, Esguerra discloses a catheter with single axial sensors.  Esguerra shows a flexible catheter assembly (see 12 in fig. 7; par. [0053]) comprising a proximal portion (see the portion right after labeled “112” in fig. 7) and a distal portion (see distal end of catheter 12 in fig. 7), the proximal portion defining a longitudinal axis (see fig. 1 and 7); an end effector extending attached to the distal portion of the flexible catheter assembly (see distal end 15 in fig. 1), the end effector including at least one electrode (see 17 in fig. 1; par. [0053]); a deflection assembly, the deflection assembly comprising a pull wire (see par. [0093]; par. [0100]; fig. 15) being configured to deflect the end effector away from the longitudinal axis (see par. [0053]; fig. 20B and 20C).
But, Esguerra fails to explicitly state a load limiting assembly, the load limiting assembly being configured to decouple the deflection assembly at a predetermined load acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis.
Kato discloses a medical instrument.   Kato teaches an equivalent thereof of claim interpretation under 35 USC 112 (f) of claim element load limiting assembly.  Kato teaches equivalent of the load limiting assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081], [0138]) configured to decouple the deflection assembly at a predetermined load acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis (abstract; par. [0022], [0075], [0081], [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Esguerra to incorporate the teaching of load limiting assembly is configured to decouple the deflection assembly at a predetermined load acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis, as taught by Kato, to avoid possibility of damage that is caused to a medical instrument due to overload if excessively large load is applied to the inserting portion, and also avoid damaging tissue.

Response to Arguments
The previous objection to claim 5 has been withdrawn in view of Applicant’s amendments to claim 5. 
The previous objection to claims 1-20 for not suing the term “wherein” has been withdrawn in view of Applicant remarks on top of page 6 in Applicants respond filed on 03/07/2022.
Applicant's arguments filed 03/07/2022, with respect to claim interpretation under 35 USC 112 (f) and prior art rejection of claims 1 and 19 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on bottom of page 6 with respect to claim interpretation under 35 USC 112 (f), the Examiner respectfully disagrees.  The Applicant argues that claim elements deflection assembly, input member, translating assembly, load limiting assembly, engagement member, and biasing member do not invoke 35 USC 112 (f) because the claims do not use the terms “means” nor “step”, however, the examiner notes that for a claim element does not need to recite the terms “step” or “mean” to invoke 35 USC 112 (f).  As pointed out in the Office Action, MPEP 2181 states that a claim element would invoke 35 USC 112(f) if it meets the meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	The examiner notes that claim elements deflection assembly, input member, translating
assembly, load limiting assembly, engagement member, and biasing member do not invoke 35
USC 112 (f) because it meets the 3 prong test of the elements recite a term that is used as a
substitution for “means” that is a generic placeholder and is modified by functional language,
and is not modified by sufficient structure.  Furthermore, the Examiner notes that claim
elements deflection assembly, input member, translating assembly, load limiting assembly,
engagement member and biasing member are not recognized terms in the art denoting known
structures, and do invoke 35 USC 112 (f).

In response to Applicant’s argument on pages 7-8 with rejection to prior art rejection
of claims 1 and 19, the Examiner respectfully disagrees.  
The Examiner notes that combined invention of Esguerra and Kato does disclose all the claim limitations set forth in claim 1, particularly the amended claim limitations of the input member comprising a driving body configured to actuate relative to the handle; the driving body being configured to actuate relative to the handle to thereby drive the translating assembly; and the load limiting assembly is configured to decouple the input member from the translating assembly at a predetermined load generated by the driving body attempting to drive the translating assembly.  The Examiner has relied on prior art Esguerra shows an input member associated with the handle (see 75 in fig. 1; par. [0093]), the input member comprising a driving body configured to actuate relative to the handle (see fig. 1 and par. [0093]), the driving body being configured to actuate relative to the handle to thereby drive the translating assembly to deflect the end effector away from the longitudinal axis (see par. [0093]; fig. 20A-C).  The Examiner has relied on prior art Kato to teach an equivalent thereof of claim interpretation under 35 USC 112 (f) of claim element load limiting assembly.  Kato teaches equivalent of the load limiting assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081]) configured to decouple the input member from the translating assembly at a predetermined load generated by driving body attempting to drive the translating assembly such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly (abstract; par. [0022], [0075], [0081], [0138]).
Furthermore, the Applicant argues that the Office has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the disclosures of the combined art of record to, the Examiner respectfully disagrees.  In the previous Office action that was mailed out on 12/09/2021 did provide an articulate a rationale as to why one of ordinary skill in the would modify prior art Esguera to incorporate the teaching of the load limiting assembly of  Kato. The Examiner maintains that one of ordinary skill in the art would have found it obvious to have modified the invention of Esguerra to incorporate the teaching of load limiting assembly is configured to decouple the input member from the translating assembly at a predetermined load generated by driving body attempting to drive the translating assembly such that the input member is inhibited from driving the translating assembly when the input member is decoupled by the load limiting assembly, as taught by Kato, to avoid possibility of damage that is caused to a medical instrument due to overload if excessively large load is applied to the inserting portion, and also avoid damaging tissue. 
The Examiner notes that combined invention of Esguerra and Kato does disclose all the claim limitations set forth in claim 19, particularly the amended claim limitations of the deflection assembly comprising a pull wire, and the predetermined load is acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis. The Examiner has relied on prior art Esguerra to show a deflection assembly, the deflection assembly comprising a pull wire (see par. [0093]; par. [0100]; fig. 15) being configured to deflect the end effector away from the longitudinal axis (see par. [0053]; fig. 20B and 20C).  The Examiner relied on prior art Kato to teach an equivalent thereof of claim interpretation under 35 USC 112 (f) of claim element load limiting assembly.  Kato teaches equivalent of the load limiting assembly (see fig. 1A-C; abstract; par. [0022], [0075], [0081], [0138]) configured to decouple the deflection assembly at a predetermined load acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis (abstract; par. [0022], [0075], [0081], [0138]).
Furthermore, the Applicant argues that the Office has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the disclosures of the combined art of record to, the Examiner respectfully disagrees.  In the previous Office action that was mailed out on 12/09/2021 did provide an articulate a rationale as to why one of ordinary skill in the would modify prior art Esguera to incorporate the teaching of the load limiting assembly of  Kato.  The Examiner maintains that one of ordinary skill in the art would have found it obvious to have modified the invention of Esguerra to incorporate the teaching of load limiting assembly is configured to decouple the deflection assembly at a predetermined load acting on the pull wire, to thereby prevent the deflection assembly from further deflecting the end effector away from the longitudinal axis, as taught by Kato, to avoid possibility of damage that is caused to a medical instrument due to overload if excessively large load is applied to the inserting portion, and also avoid damaging tissue.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Examiner notes that independent claim 20 is also allowable over prior arts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al. (US 2004/0193015) disclose a electric bending endoscope. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793